Citation Nr: 0602176	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1951 and from December 1951 to October 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2005, the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

COPD was not present in service, is not etiologically related 
to service, and was not caused or chronically worsened by 
service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been 
met.  38 U.S.C.A. §§ 1103, 1110, 1131 (West  2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was received after 
the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001, July 
2004, February 2005, and May 2005, as well as a statement of 
the case and supplemental statement of the case issued during 
the course of the appeal.  The originating agency has 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, and the assistance that VA 
would provide to obtain evidence on his behalf.  Although VA 
has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  In connection with his appeal, the 
veteran has been afforded a VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA. 

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency adjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of this claim by 
the originating agency were insignificant and non prejudicial 
to the veteran.

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service medical records are negative for evidence of COPD.  
They are also negative for evidence of a psychiatric disorder 
prior to May 1955 when he was hospitalized because of a 
nervous breakdown in May 1955.  

Service connection for a schizophrenic reaction, paranoid 
type, was granted by rating decision in December 1955.  A 50 
percent disability evaluation was assigned, effective from 
November 1955.

Post-service private treatment records show that the veteran 
presented to the emergency room after complaining of 
shortness of breath in February 2001.  Subsequent, treatment 
records confirm a diagnosis of COPD.  

In March 2001, the veteran filed a claim for service 
connection for chronic obstructive pulmonary disease 
secondary to his service-connected acquired psychiatric 
disorder.

In June 2002, the veteran contacted a VA psychologist, Dr. 
Gail A. Kelsey, seeking therapy to reduce anxiety-related 
exacerbations of breathing difficulties.  It was noted that 
additional difficulties with a family member had increased 
his baseline anxiety levels.  He was referred to a psychology 
extern for short therapy.

A subsequent October 2002 statement from Dr. Alice Beal, the 
veteran's VA primary care physician, notes that the veteran 
was very disabled because of severe COPD.  His COPD resulted 
from heavy smoking.  Dr. Beal, a pulmonary specialist, opined 
that the veteran's smoking was a direct result of his major 
depressive disorder.  He had a history of smoking heavily for 
many years and needed cigarettes to calm his nerves.  Dr. 
Beal concluded that "since his COPD is a direct result of 
his smoking, and his smoking is a direct result of his 
service connected depressive disorder . . . then his COPD is 
service connected."  

A June 2003 outpatient treatment record notes that the 
veteran had a history of smoking 2 to 3 packs of cigarettes a 
year for 54 years before quitting in January 1999.  
Similarly, in a statement dated in July 2004, he reported 
that he was not a smoker prior to his entry into active duty 
in 1945.  However, he was given K Rations during basic 
training that contained a small package of cigarettes.  By 
1946, he was addicted and started buying his own cigarettes 
and smoking a pack a day.  When he got to Korea, he was up to 
2 packs per day.  He reported that the stress was horrific 
and his cigarettes were not filtered.  

In connection with his claim, the veteran was afforded a 
compensation and pension examination in July 2004 conducted 
by a VA nurse practitioner and approved by a VA physician.  
The examination report notes that the examiners reviewed the 
veteran's claim file and electronic medical records.  The 
veteran was noted to have multiple recent admissions for 
pulmonary problems including COPD and pneumonia.  The veteran 
reported that he had smoked 1 pack of cigarettes per day from 
1945 to 1999.  He reported that his smoking habit started 
when he was in the military.  It was opined that the 
veteran's COPD was most likely caused by, or a result of, his 
long history of smoking.  However, his COPD was not felt to 
have been caused by, or been the result of, his service-
connected psychiatric disorder.  While the examiners 
concurred with Dr. Beal's conclusion that the COPD was due to 
smoking, the examiners disagreed with the conclusion that the 
veteran's depression caused him to smoke.  It was noted that 
the veteran reported that he starting smoking at the age of 
18 or 19 and there was no indication that depression at that 
time led to his initiation of smoking.  

In a progress note dated in February 2005, Dr. Beal again 
noted that the veteran's COPD was related to his long history 
of smoking which was directly related to his psychiatric 
problem. 


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in Sec. 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Emphasis added.

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which prohib-
ited the payment of compensation to veterans for disability 
which is the result of abuse of tobacco products was 
eliminated.  Hence, the amendments to § 1110 were nullified.  
However, this later Act added 38 U.S.C.A. § 1103 which 
provides as follows:

Special provisions relating to claims 
based upon effects of tobacco products 

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

(b) Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title. 

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2005) implements section 1103 
and provides as follows:
(a) For claims received by VA after June 
9, 1998, a disability or death will not 
be considered service-connected on the 
basis that it resulted from injury or 
disease attributable to the veteran's use 
of tobacco products during service.  For 
the purpose of this section, the term 
"tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco. 

(b) The provisions of paragraph (a) of 
this section do not prohibit service 
connection if:

(1) The disability or death resulted 
from a disease or injury that is 
otherwise shown to have been 
incurred or aggravated during 
service.  For purposes of this 
section, "otherwise shown" means 
that the disability or death can be 
service-connected on some basis 
other than the veteran's use of 
tobacco products during service, or 
that the disability became manifest 
or death occurred during service; or 

(2) The disability or death resulted 
from a disease or injury that 
appeared to the required degree of 
disability within any applicable 
presumptive period under Secs. 
3.307, 3.309, 3.313, or 3.316; or

(3) Secondary service connection is 
established for ischemic heart 
disease or other cardiovascular 
disease under Sec. 3.310(b).

(c) For claims for secondary service 
connection received by VA after June 9, 
1998, a disability that is proximately 
due to or the result of an injury or 
disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during 
service will not be service-connected 
under Sec. 3.310(a).  38 C.F.R. § 3.300 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

As noted above, the veteran's initial claim for service 
connection for COPD was received in 2001.  Therefore, the 
provisions of 38 U.S.C.A. § 1103 prohibiting compensation for 
disability on the basis that the disability is attributable 
to a veteran's use of tobacco products in service are 
applicable.  However, service connection on other bases is 
not precluded.  

In the present case, the veteran does not contend and the 
evidence does not suggest that he had COPD in service or 
until many years thereafter.  The veteran does contend that 
his COPD was caused by cigarette smoking due to his service-
connected psychiatric disorder.  The veteran has consistently 
reported a history of smoking dating to his first period of 
active service in 1945.  However, he was not diagnosed with a 
psychiatric disorder until 1955.  

Medical opinions provided by Dr. Beal and the examiners who 
conducted the 2004 compensation and pension examination 
clearly show that the veteran's COPD resulted from cigarette 
smoking.  However, while Dr. Beal opined that the veteran's 
smoking resulted from the veteran's service-connected 
psychiatric disorder, the VA examiners who conducted the 2004 
examination opined that his COPD was not related to his 
service-connected psychiatric disorder.

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that Dr. Beal reviewed the veteran's 
claims folders in conjunction with her opinion.  
Additionally, Dr. Beal did not supply a rationale for her 
opinion, an opinion that appears to be inconsistent with the 
veteran's history of smoking for many years prior to the 
onset of his psychiatric disorder with no significant change 
in the amount of smoking occurring after the onset of the 
psychiatric disorder.  Accordingly, the Board must find Dr. 
Beal's current statements to be unpersuasive as to the 
relation of the veteran's acquired psychiatric disorder and 
his COPD.  
  
The Board has placed greater probative value on the opinion 
proffered by the VA examiners who conducted the 2004 
examination.  This opinion, which was rendered following a 
review of the veteran's claims folders and medical records, 
is consistent with the veteran's documented history of 
smoking which predated his psychiatric disorder by nearly 10 
years.  This opinion included rationale and was rendered 
after examining the veteran and reviewing the claims folder.  
In addition, the examiners reviewed the 2002 opinion from Dr. 
Beal.    

The Board also notes that there is no evidence that the 
veteran's COPD underwent a chronic increase in severity as a 
result of his acquired psychiatric disorder or that his 
cigarette smoking was aggravated by his psychiatric disorder.  
The veteran has consistently reported a 2 to 3 pack per day 
history of cigarette smoking that predated his acquired 
psychiatric disorder.  While his COPD symptoms were noted to 
be easily exacerbated by events triggering his psychiatric 
symptoms in an April 2005 VA outpatient record, this record 
does not indicate that the veteran's psychiatric disorder 
caused any chronic increase in severity of the COPD.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  
	

ORDER

Service connection for COPD is denied.  


____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


